Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 02/25/2021.
Claims 1 - 20 are pending and have been examined.
Claims 1 - 20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Balogh et al. (US 20030084074; “Balogh” hereinafter).
As per claim 1, Balogh discloses A computer-implemented method for consistency checking of data files, in a distributed database system, that represent a table, comprising: 
obtaining an ordered sequence of event records associated with the table, each event record in the ordered sequence including information about a particular operation performed with respect to one or more of the data files (Balogh [0040: “The transactions may be recorded in sendfile 300 in the order they occurred in local database 200.”]), the information for the particular operation including a transaction version, an operation type, a set of input data file identifiers, a set of output data file identifiers, and an operation status (Balogh [0039-0042: “The fields of file 300 may include, for example, a file identifier 400, the file generation time 402, the number of transactions N in the file 404, the total size of the file 406, a checksum or any such error-checking indicator 408, and transactions 4101 . . . 410-N (including the transaction identifiers).” See also 0040: changes.]; [See figures 4-5]); 
performing the following for each of one or more first event records in the ordered sequence, in the order specified by the ordered sequence: 
determining whether the operation associated with the first event record was successful or unsuccessful based on the operation status associated with the first event record (Balogh [0070: “For example, data-centric errors, warnings that an object already exists in the remote database, or warnings that there is a foreign identifier violation may be discovered during an apply attempt. Thus, after performing the validation process of an embodiment of the present invention, the system may attempt to apply these updates to the remote database”]; [See above for error-checking indicator.]); 
in response to determining that the operation associated with the first event record was successful, designating any data file identifier in the set of output data file identifiers associated with the first event record as being part of a valid data file set (Balogh [0068: “Otherwise, if each exception is not justified (1024) by an event, then the update may be designated (1028) as invalid and the exceptions may be logged as errors.”] Where designation of valid data set is done through passing the validation and not throwing any exceptions.); 
and in response to determining that the operation associated with the first event record was unsuccessful, designating any data file identifier in the set of output data file identifiers associated with the first event record as being part of an invalid data file set (Balogh [0070: “Many errors may advantageously be discovered by attempting to apply the updates to the remote database during validation. For example, data-centric errors, warnings that an object already exists in the remote database, or warnings that there is a foreign identifier violation may be discovered during an apply attempt.”]; [0096]); 
and performing the following for a second event record in the ordered sequence that follows the one or more first records in the ordered sequence: 
determining that a data inconsistency exists with respect to the table based on one or more of the valid data file set (Balogh [0078: “For initializing sendfile 310, OLTP 140 may compare local database 200 and remote database 210 by performing a bi-directional full-table scan on both databases 200, 210.”]; [See above for valid data file.]), the invalid data file set, and one or more of the set of input data file identifiers associated with the second event record and the set of output data file identifiers associated with the second event record (Balogh [0070: “Many errors may advantageously be discovered by attempting to apply the updates to the remote database during validation. For example, data-centric errors, warnings that an object already exists in the remote database, or warnings that there is a foreign identifier violation may be discovered during an apply attempt.”]). 

As per claim 2, rejection for claim 1 is incorporated and further Balogh discloses The computer-implemented method of claim 1, wherein, in response to determining that the operation associated with the first event record was successful, also performing:
re-designating any data file identifier in the set of input data file identifiers of the first event record, that is already included in the valid data file set, as being part of the invalid data file set (Balogh [0092: “Accordingly, OLTP 140 may designate (1028) sendfile 300 or initializing sendfile 310 as invalid and log the errors in an error file.” Interpreting this passage to state that initial senfile will be marked erroneous if data changes after update similar to description found in applicant’s specification on para. 0039]; [0051: “These prior sendfiles (sf-1 through sf-4) may be deleted or, alternatively, archived.”]).

As per claim 3, rejection for claim 1 is incorporated and further Balogh discloses The computer-implemented method of claim 1, wherein obtaining the ordered sequence of event records comprises:
obtaining the event records as an unordered sequence; and organizing the event records in the ordered sequence based on the transaction versions associated therewith (Balogh [0081: “The entry may include the identifier to the record that was changed, the transaction (or events) that changed the record (e.g., an add, mod, and/or del event), a log sequence number which indicates the ordering of the transaction, etc.” where log sequence number is ordering.]).

As per claim 4, rejection for claim 1 is incorporated and further Balogh discloses The computer-implemented method of claim 1, wherein determining that a data inconsistency exists comprises:
based on the operation type of the operation associated with the second event record, selecting a data consistency rule from a plurality of data consistency rules (Balogh [0085-0090: Rules for operations.]);
applying the selected data consistency rule with respect to one or more of the valid data file set, the invalid data file set, and one or more of the set of input data file identifiers associated with the second event record and the set of output data file identifiers associated with the second event record (Balogh [0068: Determining exceptions as error or valid.]);
based on the application of the selected data consistency rule, determining whether a data inconsistency exists with respect to one or more data files identified by one or more of the set of input data file identifiers associated with the second event record or the set of output data file identifiers associated with the second event record (Balogh [0070: “For example, data-centric errors, warnings that an object already exists in the remote database, or warnings that there is a foreign identifier violation may be discovered during an apply attempt. Thus, after performing the validation process of an embodiment of the present invention, the system may attempt to apply these updates to the remote database”]; [See above for error-checking indicator.]); and
in response to determining that a data inconsistency exists, performing an automatic remediation with respect to the one or more data files identified by one or more of the set of input data file identifiers associated with the second event record or the set of output data file identifiers associated with the second event record (Balogh [0092-0096: “In an embodiment of the present invention, the data in remote database 210 may "lag" the data in local database 200 by a significant time period. Accordingly, in order to compare databases 200, 210 and detect errors, databases 200, 210 may be made read-consistent at the same point in time such that they are exact copies of each other. Generally, remote database 210 may be rolled forward to local database 200, where the data in remote database 210 may be made essentially the same as the data in local database 200.”]). 

As per claim 5, rejection for claim 4 is incorporated and further Balogh discloses The computer-implemented method of claim 4, wherein performing the automatic remediation comprises one of: recovering the one or more data files, identified by one or more of the set of input data file identifiers associated with the second event record or the set of output data file identifiers associated with the second event record, from a backup of the table; or removing the one or more data files, identified by one or more of the set of input data file identifiers associated with the second event record or the set of output data file identifiers associated with the second event record at least one of the first data file or the second data file, from the table (Balogh [0092-0096: “In an embodiment of the present invention, the data in remote database 210 may "lag" the data in local database 200 by a significant time period. Accordingly, in order to compare databases 200, 210 and detect errors, databases 200, 210 may be made read-consistent at the same point in time such that they are exact copies of each other. Generally, remote database 210 may be rolled forward to local database 200, where the data in remote database 210 may be made essentially the same as the data in local database 200.”]).

As per claim 6, rejection for claim 4 is incorporated and further Balogh discloses The computer-implemented method of claim 4, wherein the operation associated with the second event record is one of a merge operation configured to merge data files identified by the set of input data file identifiers associated with the second event record or a re-cluster operation configured to re-arrange data files identified by the set of input data file identifiers associated with the second event record (Balogh [0029: “In an embodiment, a central on-line transaction processing (OLTP) server 140-1 may be coupled to WAN 124 and receive additions, modifications and deletions (i.e., update traffic) to database 142-1 from various sources. OLTP server 140-1 may send updates to system 100, which includes a local copy of database 142-1, over WAN 124. OLTP server 140-1 may be optimized for processing update traffic in various formats and protocols, including, for example, HyperText Transmission Protocol (HTTP), Registry Registrar Protocol (RRP), Extensible Provisioning Protocol (EPP), Service Management System/800 Mechanized Generic Interface (MGI), and other on-line provisioning protocols.”]), 
and wherein applying the selected data consistency rule comprises: determining whether the data files identified by the set of input data file identifiers associated with the second event record are included the valid data file set (Balogh [0040: “The transactions may be recorded in sendfile 300 in the order they occurred in local database 200.”]; [0039-0042: “The fields of file 300 may include, for example, a file identifier 400, the file generation time 402, the number of transactions N in the file 404, the total size of the file 406, a checksum or any such error-checking indicator 408, and transactions 4101 . . . 410-N (including the transaction identifiers).” See also 0040: changes.]; [See figures 4-5]); in response to a determination that the data files identified by the set of input data file identifiers are included in the valid data file set, determining that no data inconsistency exists with respect to the data files identified by the set of input data file identifiers associated with the second event record (Balogh [0076-0088: “OLTP 140 may generate (1005) an exception that describes a discrepancy between the record in remote database 210 and the record in local database 200, where an exception may be generated for each discrepancy. OLTP 140 may associate (1010) an exception identifier with each exception, where the exception identifier may be associated with an identifier of the record.” Where no discrepancy is located.]); 
and in response a determination that at least one of the data files identified by the set of input data file identifiers are not included in the valid data file set, determining that a data inconsistency exists with respect to the at least one of the data files identified by the set of input data file identifiers associated with the second event record (Balogh [0068, 0076-0088: “OLTP 140 may generate (1005) an exception that describes a discrepancy between the record in remote database 210 and the record in local database 200, where an exception may be generated for each discrepancy. OLTP 140 may associate (1010) an exception identifier with each exception, where the exception identifier may be associated with an identifier of the record.”]).

As per claim 7, rejection for claim 4 is incorporated and further Balogh discloses The computer-implemented method of claim 4, wherein the operation associated with the second event record is a garbage collection operation configured to remove a data file, identified by the set of input data file identifiers associated with the second event record, from the table (Balogh [0029: “In an embodiment, a central on-line transaction processing (OLTP) server 140-1 may be coupled to WAN 124 and receive additions, modifications and deletions (i.e., update traffic) to database 142-1 from various sources. OLTP server 140-1 may send updates to system 100, which includes a local copy of database 142-1, over WAN 124. OLTP server 140-1 may be optimized for processing update traffic in various formats and protocols, including, for example, HyperText Transmission Protocol (HTTP), Registry Registrar Protocol (RRP), Extensible Provisioning Protocol (EPP), Service Management System/800 Mechanized Generic Interface (MGI), and other on-line provisioning protocols.”]), 
and wherein applying the selected data consistency rule comprises: determining whether the data file identified by the set of input data file identifiers associated with the second event record is included in the invalid data file set (Balogh [0040: “The transactions may be recorded in sendfile 300 in the order they occurred in local database 200.”]; [0039-0042: “The fields of file 300 may include, for example, a file identifier 400, the file generation time 402, the number of transactions N in the file 404, the total size of the file 406, a checksum or any such error-checking indicator 408, and transactions 4101 . . . 410-N (including the transaction identifiers).” See also 0040: changes.]; [See figures 4-5]); 
in response to a determination that the data file identified by the set of input data file identifiers associated with the second event record is included in the invalid data file set, determining that no data inconsistency exists with respect to the data file identified by the set of input data file identifiers associated with the second event record (Balogh [0076-0088: “OLTP 140 may generate (1005) an exception that describes a discrepancy between the record in remote database 210 and the record in local database 200, where an exception may be generated for each discrepancy. OLTP 140 may associate (1010) an exception identifier with each exception, where the exception identifier may be associated with an identifier of the record.” Where no discrepancy is located.]); 
and in response to a determination that the data file identified by the set of input data file identifiers associated with the second event record is not included in the invalid data file set, determining that a data inconsistency exists with respect to the data file identified by the set of input data file identifiers associated with the second event record (Balogh [0068, 0076-0088: “OLTP 140 may generate (1005) an exception that describes a discrepancy between the record in remote database 210 and the record in local database 200, where an exception may be generated for each discrepancy. OLTP 140 may associate (1010) an exception identifier with each exception, where the exception identifier may be associated with an identifier of the record.”]).

As per claim 8, rejection for claim 4 is incorporated and further Balogh discloses The computer-implemented method of claim 4, wherein the operation associated with the second event record is a load operation configured to load a data file, identified by the set of output data file identifiers associated with the second event record, from the table (Balogh [0029: “In an embodiment, a central on-line transaction processing (OLTP) server 140-1 may be coupled to WAN 124 and receive additions, modifications and deletions (i.e., update traffic) to database 142-1 from various sources. OLTP server 140-1 may send updates to system 100, which includes a local copy of database 142-1, over WAN 124. OLTP server 140-1 may be optimized for processing update traffic in various formats and protocols, including, for example, HyperText Transmission Protocol (HTTP), Registry Registrar Protocol (RRP), Extensible Provisioning Protocol (EPP), Service Management System/800 Mechanized Generic Interface (MGI), and other on-line provisioning protocols.”]), 
and wherein applying the selected data consistency rule comprises: determining whether the data file identified by the set of output data file identifiers associated with the second event record is not included in the valid data file and not included in the invalid data file set (Balogh [0040: “The transactions may be recorded in sendfile 300 in the order they occurred in local database 200.”]; [0039-0042: “The fields of file 300 may include, for example, a file identifier 400, the file generation time 402, the number of transactions N in the file 404, the total size of the file 406, a checksum or any such error-checking indicator 408, and transactions 4101 . . . 410-N (including the transaction identifiers).” See also 0040: changes.]; [See figures 4-5]); 
in response to a determination that the data file identified by the set of output data file identifiers associated with the second event record is not included in the valid data file set and not included in the invalid data file set, determining that no data inconsistency exists with respect to the data file identified by the set of output data file identifiers associated with the second event record (Balogh [0076-0088: “OLTP 140 may generate (1005) an exception that describes a discrepancy between the record in remote database 210 and the record in local database 200, where an exception may be generated for each discrepancy. OLTP 140 may associate (1010) an exception identifier with each exception, where the exception identifier may be associated with an identifier of the record.” Where no discrepancy is located.]); 
and in response to a determination that the data file identified by the set of output data file identifiers associated with the second event record is included in at least one of the valid data file set or the invalid data file set, determining that a data inconsistency exists with respect to the data file identified by the set of output data file identifiers associated with the second event record (Balogh [0068, 0076-0088: “OLTP 140 may generate (1005) an exception that describes a discrepancy between the record in remote database 210 and the record in local database 200, where an exception may be generated for each discrepancy. OLTP 140 may associate (1010) an exception identifier with each exception, where the exception identifier may be associated with an identifier of the record.”]).

Claims 9-16 are the systems claims corresponding to method claims 1-8, respectively.  Balogh discloses a system (¶ [0097]) for executing the method of claims 1-8.  Thus, claims 9-16 are rejected under the same rationale set forth in connection the rejections of claims 1-8, respectively.

Claims 17-20 are the computer program product claims corresponding to method claims 1-4, respectively.  Balogh discloses a computer-readable storage medium (¶ [0097]) for executing the method of claims 1-4.  Thus, claims 17-20 are rejected under the same rationale set forth in connection the rejections of claims 1-4, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dasgupta et al. (US 20180253462) – Discloses checking for error during transaction execution.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 09/22/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156